COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Team Industrial Services, Inc.

Appellate case number:    01-20-00142-CV

Trial court case number: 18-DCV-256883

Trial court:              268th District Court of Fort Bend County

        Relator filed a petition for writ of mandamus challenging the trial court’s order, signed
February 11, 2020, denying relator’s motion for continuance of the February 18, 2020 trial setting,
and the trial court’s oral February 11, 2020 rulings denying relator’s motion to dismiss and plea in
abatement. Relator also filed a motion for emergency relief. See TEX. R. APP. P. 52.10. Real parties
in interest filed responses to the motion for emergency relief.
       The Court grants the motion for emergency relief and stays the trial set for February 18,
2020 pending this Court’s disposition of the petition for writ of mandamus or further orders of this
Court. See TEX. R. APP. P. 52.10(b). Proceedings other than trial are not stayed.
       Real parties in interest shall file a response to the petition by March 6, 2020.
       It is so ORDERED.

Judge’s signature: __Justice Richard Hightower_________________
                    Acting individually  Acting for the Court


Date: ___February 14, 2020___